              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DARNELL KELLAM,                        :
        Petitioner,                    :
                                       :            No. 1:20-cv-106
             v.                        :
                                       :            (Judge Rambo)
MARK GARMAN, et al.,                   :
       Respondents                     :

                                MEMORANDUM

      On January 22, 2020, pro se Petitioner Darnell Kellam (“Petitioner”), who is

presently incarcerated at the State Correctional Institution Rockview in Bellefonte,

Pennsylvania (“SCI Rockview”), initiated the above-captioned action by filing a

petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254. (Doc. No. 1.)

Petitioner paid the requisite $5.00 filing fee on January 31, 2020. (Doc. No. 4.) The

Court will review Petitioner’s petition pursuant to Rule 4 of the Rules Governing

Section 2254 Cases in the United States District Courts, 28 U.S.C. foll. § 2254, and

for the following reasons, dismiss the petition without prejudice.

I.    BACKGROUND

      On March 5, 2018, following a jury trial in the Court of Common Pleas for

Lycoming County, Pennsylvania, Petitioner was found guilty of being a person not

to possess a firearm, carrying a firearm without a license, and possession with intent

to deliver heroin. (Doc. No. 1); see Commonwealth v. Kellam, No. 1149 MDA 2018,

2019 WL 3021156, at *1 (Pa. Super. Ct. July 10, 2019); Commonwealth v. Kellam,
Docket No. CP-41-CR-0000386-2017 (Lycoming Cty. C.C.P.).1 On June 20, 2018,

Petitioner was sentenced to an aggregate sentence of five (5) to ten (10) years’

incarceration. Kellam, 2019 WL 3021156, at *1. Petitioner appealed, and on July

10, 2019, the Superior Court of Pennsylvania affirmed his judgment of sentence,

concluding that the trial court had not erred by denying Petitioner’s motion to

suppress because probable cause existed to support a warrantless search of

Petitioner’s vehicle. Id. On December 9, 2019, the Supreme Court of Pennsylvania

denied Petitioner’s petition for allowance of appeal. Commonwealth v. Kellam, No.

441 MAL 2019, 2019 WL 6695446, at *1 (Pa. Dec. 9, 2019).

       Petitioner filed a Post Conviction Relief Act (“PCRA”) petition with the Court

of Common Pleas for Lycoming County on January 6, 2020. Kellam, Docket No.

CP-41-CR-0000386-2017. The PCRA petition is still pending before that court. On

January 22, 2020, Petitioner filed the instant § 2254 petition with this Court. (Doc.

No. 1.) He raises the following grounds for relief:

       Ground One:             The state courts erred in denying his motion to suppress
                               because probable cause did not exist to support a
                               warrantless search of his vehicle, and counsel was
                               ineffective in failing to present pertinent video footage to
                               the courts; and

       Ground Two:             Counsel rendered ineffective assistance in violation of the
                               Sixth Amendment.

1
  A district court may take judicial notice of state court records, as well as its own. See Minney v.
Winstead, No. 2:12-cv-1732, 2013 WL 3279793, at *2 (W.D. Pa. June 27, 2013); see also Reynolds
v. Ellingsworth, 843 F.2d 712, 714 n.1 (3d Cir. 1988).
                                                 2
(Id. at 5-7.) As to both grounds for relief, Petitioner acknowledges that he has raised

them in the PCRA petition currently pending before the PCRA court. (Id. at 6-8.)

II.   DISCUSSION

      Habeas corpus petitions are subject to summary dismissal pursuant to Rule 4

of the Rules Governing Section 2254 Cases in the United States District Courts, 28

U.S.C. foll. § 2254. Rule 4 provides, in pertinent part: “If it plainly appears from

the petition and any attached exhibits that the petitioner is not entitled to relief in the

district court, the judge must dismiss the petition and direct the clerk to notify the

petitioner.” See Rule 4, 28 U.S.C. foll. § 2254. Based upon the petition and the state

court docket, the Court concludes that this petition is unexhausted.

      Before seeking federal habeas corpus relief, the provision of the federal

habeas corpus statute at 28 U.S.C. § 2254(b) requires a state prisoner to exhaust

available state-court remedies. To comply with the exhaustion requirement, a state

prisoner first must have “fairly presented” his constitutional and federal law issues

to the state courts through direct appeal, collateral review, state habeas proceedings,

mandamus proceedings, or other available procedures for judicial review. See, e.g.,

Castille v. Peoples, 489 U.S. 346, 351 (1989); Doctor v. Walters, 96 F.3d 675, 678

(3d Cir. 1996). To “fairly present” a claim, a petitioner must present a federal

claim’s factual and legal substance to the state courts in a manner that puts the state




                                            3
courts on notice that a federal claim is being asserted. See McCandless v. Vaughn,

172 F.3d 255, 261 (3d Cir. 1999).

      A petitioner must invoke “one complete round” of the applicable state’s

appellate review process, thereby giving the courts of that state “one full

opportunity” to resolve any issues relevant to such claims. See O’Sullivan v.

Boerckel, 526 U.S. 838, 845 (1999) (holding that a petitioner must present every

claim raised in the federal petition to the state’s trial court, intermediate appellate

court, and highest court before exhaustion would be considered satisfied). The

exhaustion doctrine is rooted in the tradition of comity, and the state must be given

the “initial opportunity to pass upon and correct alleged violations of its prisoners’

[constitutional] rights.” See Alston v. Diguglielmo, No. 07-cv-2618, 2009 WL

2096214, at *2 (E.D. Pa. July 14, 2009) (quoting case omitted). The petitioner has

the burden of establishing that exhaustion has been satisfied. See Lines v. Larkins,

208 F.3d 153, 159 (3d Cir. 2000).

      It is glaringly apparent from the face of Petitioner’s petition that he has not

exhausted his state court remedies. As is evident from the § 2254 petition and the

docket for the Court of Common Pleas for Lycoming County, Petitioner’s PCRA

petition is presently pending before the PCRA court and has only been pending

before that court for approximately one (1) month. See Kellam, Docket No. CP-41-




                                          4
CR-0000386-2017. Thus, this Court must allow for state proceedings to conclude

before entertaining Petitioner’s § 2254 petition. See O’Sullivan, 526 U.S. at 845.2

       Because Petitioner’s PCRA petition remains pending, the one-year statute of

limitations will not bar a subsequent habeas petition. Under 28 U.S.C. § 2244(d)(1),

a state defendant has one year to file a § 2254 petition. For purposes of the instant

petition, that period starts to run from the date the conviction becomes final, defined

in § 2241(d)(1)(A) as “the date on which the judgment became final by the

conclusion of a direct review or the expiration of the time for seeking such review.”

See 28 U.S.C. § 2244(d)(1)(A). The limitations period is also tolled for the “time

during which a properly filed application for [s]tate post-conviction relief or other

collateral review with respect to the pertinent judgment or claim is pending.” See

id. § 2244(d)(2).

       Given the status of his state proceedings, even on the strictest calculation of

the limitations period, Petitioner has an opportunity to return to federal court after

exhausting his state court remedies. Accordingly, the Court will dismiss the petition

without prejudice to Petitioner’s right to refile the petition promptly at the end of his

state court proceedings should he elect to do so. See Myers v. Warden of SCI-Albion,



2
  The Court recognizes that exhaustion may be excused if “there is an absence of available State
corrective process[,] or . . . circumstances exist that render such process ineffective to protect the
rights of the applicant.” See Lines, 208 F.3d at 163. Petitioner has neither alleged nor shown any
deficiency or irregularity in the state corrective process to warrant exemption from the exhaustion
rule.
                                                  5
No. 4:08-cv-100, 2010 WL 1838178, at *5 (M.D. Pa. May 6, 2010) (dismissing

habeas petition without prejudice to allow the state proceedings to conclude before

entertaining the unexhausted claim in federal court).

      Pursuant to 28 U.S.C. § 2253(c)(1)(A), unless a circuit justice or judge issues

a certificate of appealability (“COA”), an appeal may not be taken from a final order

in a proceeding initiated pursuant to 28 U.S.C. § 2254. A COA may issue only if

the applicant has made a substantial showing of the denial of a constitutional right.

See 28 U.S.C. § 2253(c)(2). “A petitioner satisfies this standard by demonstrating

that jurists of reason could disagree with the district court’s resolution of his

constitutional claims or that jurists could conclude the issues presented are adequate

to deserve encouragement to proceed further.” Miller-El v. Cockrell, 537 U.S. 322,

327 (2003). “When the district court denies a habeas petition on procedural grounds

without reaching the prisoner’s underlying constitutional claim, a COA should issue

when the prisoner shows, at least, that jurists of reason would find it debatable

whether the petition states a valid claim of the denial of a constitutional right and

that jurists of reason would find it debatable whether the district court was correct in

its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). In the case at

bar, jurists of reason would not find the procedural disposition of this case debatable.

Accordingly, the Court will not issue a COA in this case.




                                           6
III.   CONCLUSION

       For the foregoing reasons, Petitioner’s petition for a writ of habeas corpus

pursuant to 28 U.S.C. § 2254 (Doc. No. 1) will be dismissed without prejudice for

his failure to exhaust state court remedies and a COA shall not issue. An appropriate

Order follows.


                                       s/Sylvia H. Rambo
                                       Sylvia H. Rambo
                                       United States District Judge

Dated: February 6, 2020




                                         7
